 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD B. SPENCER,                                Case No. 1:17-cv-01505-LJO-JDP (PC)
12                       Plaintiff,                     ORDER REQUIRING DEFENDANT
                                                        GUTIERREZ TO RESPOND TO
13           v.                                         PLAINTIFF’S MOTION TO ENFORCE
                                                        SETTLEMENT AGREEMENT
14    J. GUTIERREZ,
                                                        (ECF No. 31)
15                       Defendant.
                                                        FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Edward B. Spencer is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On July 12, 2019, a settlement conference was held before the undersigned. The terms

20   and conditions of the settlement agreement were placed on the record. (ECF No. 26.)

21          On July 15, 2019, the parties filed a stipulation to dismiss this action with prejudice

22   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), (ECF No. 29), and the action was

23   terminated by operation of law, (ECF No. 30).

24          Currently before the Court is Plaintiff’s filing titled “Current Status of Settlement

25   Agreement,” filed on February 7, 2020. (ECF No. 31.) In the filing, Plaintiff asserts that, while

26   he and Defendant settled this case more than six months ago, he has not received any

27   “communiqué” stating that the settlement proceeds have been placed into his inmate trust

28   account. (Id.) The Court construes Plaintiff’s filing as a motion to enforce the settlement
                                                        1
 1   agreement.

 2            The Court finds it appropriate to require Defendant Gutierrez to file a response to

 3   Plaintiff’s motion to enforce the settlement agreement. Accordingly, it is HEREBY ORDERED

 4   that, within fourteen (14) days from the date of service of this order, Defendant shall file a

 5   response to Plaintiff’s motion to enforce the settlement agreement, (ECF No. 31). Plaintiff should

 6   not file any reply to Defendant’s response absent further order from this Court.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     February 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
